EXHIBIT 99.1 FINANCIAL STATEMENTS Amplerissimo Ltd. (A Development Stage Company) Index to Financial Statements Item Page No. Report of Independent Registered Public Accounting Firm 1 Balance Sheets as of December 31, 2012 and 2011 3 Statements of Operations for the years ended December 31, 2012 and 2011 and from Inception (December 8, 2007) to December 31, 2012 4 Statement of Stockholders' Deficit from Inception (December 8, 2007) to December 31, 2012 5 Statements of Cash Flows for the years ended December 31, 2012 and 2011 and from Inception (December 8, 2007) to December 31, 2012 7 Notes to Financial Statements for the years ended December 31, 2012 and 2011 8 Balance Sheets as of June 30, 2013 and December 31, 2012 13 Statements of Operations for the six months ended June 30, 2013 and 2012 and from Inception (December 8, 2007) to June 30, 2013 14 Statement of Stockholders' Deficit from Inception (December 8, 2007) to June 30, 2013 15 Statements of Cash Flows for the six months ended June 30, 2013 and 2012, and from Inception (December 8, 2007) to June 30, 2013 17 Notes to Financial Statements for the six months ended June 30, 2013 and 2012 18 1 Report of Independent Registered Public Accounting Firm To the Board of Directors Amplerissimo Limited (A Development Stage Company) Republic of Cyprus We have audited the accompanying balance sheets of Amplerissimo Limited (A Development Stage Company) (the “Company”) as of December 31, 2012 and 2011 and the related statements of operations, stockholders’ deficit and cash flows for the period from December 8, 2007 (inception) through December 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Amplerissimo Limited (A Development Stage Company) as of December 31, 2012 and 2011 and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company suffered a net loss from operations and has a net capital deficiency, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas October 3, 2013 2 Amplerissimo Ltd. (A Development Stage Company) Balance Sheets December 31, ASSETS Total current assets - - TOTAL ASSETS $
